Opinion by
Keefe, J.
It appeared from the evidence that the plaintiff and his wife were married approximately 4 months and 7 days before their household effects were packed for shipment to the United States and that the articles in question were used or readily available for use in their household during that period only, although acquired several years prior to that time. At the second trial the plaintiff submitted the protest without the introduction of further evidence. In view of paragraph 1632, which exempts household effects providing that the same have been used abroad not less than 1 year, and further reviewing the evidence before it, the court was constrained to adhere to its previous decision. The protest was therefore overruled. See Haas v. United States (1 Cust. Ct. 140, C. D. 37) and decision on rehearing in that case (Abstract 41740) as well as an erratum in connection with the latter decision published in Treasury Decisions, vol. 77, No. 1, page 19. Abstract 41741 also cited.